Name: Commission Regulation (EEC) No 490/87, of 17 February 1987, establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 2. 87 Official Journal of the European Communities No L 50/7 COMMISSION REGULATION (EEC) No 490/87 of 17 February 1987 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 20 February 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 1987. For the Commission COCKFIELD Vice-President O OJ No L 154, 13 . 6. 1981 , p. 26. M OJ No L 335, 13 . 12. 1985, p. 9 . No L 50/8 Official Journal of the European Communities 19. 2. 87 ANNEX Code NIMEXE code 1 CCT heading No Description Amount of unit values per 100 kg net J ECU Bfrs/Lfrs Dkr DM FF Dr £ Id Lit F1 £ 1.10 1.12 1.14 1.16 1.20 1.22 07.01-13 07.01-15 ex 07.01-21 ex 07.01-22 07.01-23 ex 07.01-27 07.01-31 07.01-33 ex 07.01-36 07.01 A II ex 07.01 B I 07.01 B II ex 07.01 B III 07.01 D I ex 07.01 D II New potatoes Broccoli White cabbages and red cabbages Chinese cabbage Cabbage lettuce Endives 37,57 77,61 28,11 26,83 71,76 57,08 1605 3315 1200 1146 3065 2438 292,61 604,38 218,89 208,96 558,79 444,52 77,53 160,14 58,00 55,36 148,06 117,78 257,88 532,63 192^1 184,15 492,46 391,75 5690 11752 4256 4063 10866 8644 29,13 60,18 21.79 20.80 55,64 4426 55172 113955 41272 39399 105360 83814 87,49 180,71 65,45 62,48 167,08 132^1 27,89 57,62 20,87 19,92 5327 42^8 128 130 132 1.40 1.50 1.60 1.70 07.01-41 07.01-43 07.01-45 07.01-47 ex 07.01-49 ex 07.01-54 ex 07.01-59 ex 07.01-63 07.01-67 07.01 F I 07.01 F II ex 07.01 F III ex 07.01 G II ex 07.01 G IV ex 07.01 H ex 07.01 H Peas Beans (of the species Phaseolus) Broad beans Carrots Radishes Onions (other than wild onions and sets) Garlic 107,90 166,85 35,58 29,98 11822 1923 247,58 4609 7128 1520 1280 5050 821 10577 84021 129927 277,08 234,14 920,57 149,75 1 927,91 222,62 34426 73,41 61,84 243,92 39,68 510,83 740,47 1 145.04 244,18 205.96 81129 131.97 1699.05 16338 25266 5388 4516 17901 2912 37490 83.66 12938 27,59 2329 91.67 14,91 191,98 158420 244977 52243 44030 173573 28236 363506 25123 388,50 82,85 69,64 27526 44,77 576,48 80,11 123,88 26,41 2232 87,77 1427 183,81 1.74 ex 07.01-68 ex 07.01 IJ Leeks 32,57 1391 253,61 6720 223,51 4931 2525 47819 75,83 24,18 1.80 1.80.1 1.80.2 ex 07.01-71 ex 07.01-71 07.01 K Asparagus :  green  other 435,80 562,45 18618 24061 3393,53 4395,12 899,17 1 160,16 2990,68 3877,12 65991 84161 337,93 43625 639 846 824849 1014,72 1307,74 323,55 415,40 1.90 1.100 1.110 1.112 1.118 1.120 1.130 07.01-73 07.01-75 07.01-77 07.01-81 07.01-82 07.01-85 07.01-91 07.01-93 07.01-97 07.01 L 07.01 M 07.01 P I 07.01 Q II 07.01 R 07.01 S 07.01 T II Artichokes Tomatoes Cucumbers Chantarelles Fennel Sweet peppers Aubergines 79,39 62,48 104,44 980,32 25,42 86,05 100,35 3392 2669 4462 41938 1086 3676 4287 61824 486,59 81327 7660,46 197,97 670,13 781,48 163,81 128,93 215,48 2022,11 52,45 177,56 207,06 544,84 428,83 716,72 6757,62 174,47 590,58 688,71 12022 9462 15815 146689 3849 13031 15196 61,56 48,45 80,98 76037 19,71 66,73 77,82 116568 91747 153341 1437668 37327 126352 147347 184,86 145,50 243,18 227932 59,19 20038 233,67 58,94 46,39 77,54 724,02 18,87 63,89 74,51 1.140 1.150 1.160 07.01-96 ex 07.01-99 ex 07.06-90 07.01 T I ex 07.01 T III ex 07.06 B Vegetable marrows (including courgettes) Celery stalks and leaves Sweet potatoes, fresh, whole 46,62 43,53 74,60 1992 1860 3185 363,07 339,01 582,47 9620 89,82 153,85 319,97 298,77 51238 7060 6592 11235 36,15 33,76 57,94 68456 63921 109532 108,56 10137 17325 34,61 3232 55,53 2.10 220 230 2.40 2.50 08.01-31 ex 08.01-50 ex 08.01-60 ex 08.01-99 ex 08.01 B ex 08.01 C ex 08.01 D ex 08.01 H 08.02 A I Bananas, fresh Pineapples, fresh Avocados, fresh Mangoes and guavas, fresh Sweet oranges, fresh : 47,60 43,31 102,04 165,70 2033 1850 4359 7079 370,67 33725 794,57 1 29034 9821 8935 210,53 341,89 326,66 29721 70024 1 137,16 7208 6558 15451 25092 36,91 33,58 79,12 128,49 69889 63588 149815 243292 110.83 100.84 237,58 385,83 35,34 32,15 75,75 123,02 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi ­ sanguines 35,23 1505 274,38 72,70 241,81 5335 2732 51735 82,04 26,16 19 . 2. 87 Official Journal of the European Communities No L 50/9 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 2.50.3 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 08.02-09 08.02-15 08.02-19  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  others 31,32 38,59 1338 1651 243,92 301,62 64,63 79,61 214,96 266,07 4743 5775 24,29 29,93 45991 56607 7193 89,74 2325 28,50 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 40,23 1719 313,33 83,02 276,13 6093 31,20 59078 93,69 29,87 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 35,87 1534 280,35 74,00 247,30 5368 27,82 52614 83,41 26,49 2.60.3 08.02.28 08.02 B I  Clementines 56,53 2415 440,25 116,65 387,99 8561 43,84 83010 131,64 41,97 2.60.4 08.02-34 1 08.02-37 1 ex 08.02 B II  Tangerines and others 61,17 2613 476,34 126,21 419,80 9263 47,43 89814 14143 45,41 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 36,05 1540 280,73 74,38 247,40 5459 27,95 52932 83,94 26,76 2.80 ex 08.02 D Grapefruit, fresh : \ 2.80.1 2.80.2 2.81 ex 08.02-70 ex 08.02-70 ex 08.02-90 ex 08.02 E  white  pink Limes and limettes 37,57 52,88 158,79 1605 2259 6784 292,56 411,77 1 236,50 77,52 109,10 327,63 257,83 362,89 1089,71 5689 8007 24045 29,13 41,00 123,13 55163 77640 233141 87,48 123,12 369,73 27,89 3926 117,89 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 143,86 6146 1 120,21 296,81 987,23 21 784 111,55 211215 334,96 106,80 2.95 08.05-50 08.05 C Chestnuts 101,92 4360 796,49 210,24 702,62 15251 79,05 149480 236,99 75,27 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 47,04 2009 366,29 97,05 322,81 7123 36,47 69065 109,52 34,92 1110 08.06-33 I 08.06-35 08.06-37 08.06-38 08.06 B II Pears 79,25 3385 617,13 163,52 543,87 12001 61,45 116360 184,53 58,84 1120 08.07-10 08.07 A Apricots 160,26 6846 1 247,92 330,65 1 099,78 24267 124,27 235294 373,15 118,98 2.130 ex 08.07-32 ex 08.07 B Peaches 152,90 6532 1 190,61 315,47 1 049,27 23152 118,56 224488 356,01 113,51 2.140 ex 08.07-32 ex 08.07 B Nectarines 212,80 9091 1 657,07 439,06 1460,36 32223 165,01 312439 495,49 157,99 2.150 08.07-51 1 08.07-55 j 08.07 C Cherries 88,56 3788 692,07 182,68 610,50 13252 68,69 129883 205,92 65,41 2.160 08.07-71 1 08.07-75 | 08.07 D Plums 103,71 4431 807,61 213,99 711,74 15705 80,42 152274 241,49 77,00 2.170 08.08-11 1 08.08-151 08.08 A Strawberries 347,96 14866 2709,55 717,94 2387,90 52690 269,82 510883 810,20 258,34 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 131,10 5608 1024,49 270,43 903,74 19617 101,69 192269 304,83 96,82 1180 08.09-11 ex 08.09 Water melons 22,75 973 177,79 46,93 156,84 3404 17,64 33367 52,90 16,80 2.190 ex 08.09 Melons (other than water melons) : 1190.1 ex 08.09-19 I  Amarillo, Cuper, HoneyDew, Onteniente, Piel deSapo, Rochet, Tendral 53,11 2269 413,63 109,59 364,53 8043 41,19 77990 123,68 39,43 2.1901 ex 08.09-19  other 127,35 5441 991,72 262,77 874,00 19285 98,75 186989 296,54 94,55 1195 ex 08.09-80 ex 08.09 Pomegranates 47,87 2048 374,10 98,75 330,01 7163 37,13 70209 111,31 3535 1.200 08.09-50 ex 08.09 Kiwis 215,05 9187 1 674,61 443,71 1475,82 32564 166,76 315746 500,73 159,66 2.202 ex 08.09-80 ex 08.09 Khakis 75,20 3212 585,58 155,16 516,07 11387 58,31 110411 175,10 55,83 2.203 ex 08.09-80 ex 08.09 Lychees 253,60 10834 1 974,76 523,24 1 740,33 38401 196,64 372338 590,48 18828